DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 2/25/2021, in which claims 1 – 2, 6 – 7, 9, 11, 14,  and 18 – 19 was amended, claims 5 and 17 was canceled, and claims 1 - 2, 6 – 14, 18 – 19, and 22 – 25 was presented for examination.
3.	Claims 1 - 2, 6 – 14, 18 – 19, and 22 – 25 are now pending in the application.

Response to Arguments
4.	Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive (see Remarks below).

Remarks
5.1	As per amended claim 1, applicant argues in substance in pages 11 – 16 that Erb et al (US 6,961,927 B1), Huang et al (US 2010/0125553 A1), and Zhu (US 2007/0239946 A1) either alone or in combination does not disclose a delta compression engine including a plurality of compression options, each of the plurality of compression options including a plurality of delta compression operations, and each of the plurality of delta compression operations including one of a plurality of types of delta compression and one of a plurality of types of data encoding to express delta values, the plurality Attorney Docket No.: D140901-US-16- Application Filed: October 30, 2019Application No.: 15/718,814 
of types of data encoding including fixed length data encoding and variable length data encoding, wherein performing a compression operation for a first data application includes selecting a first compression option of the plurality of compression options 
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Erb et al (US 6,961,927 B1), Huang et al (US 2010/0125553 A1), and Zhu (US 2007/0239946 A1) specifically disclose each and every feature of claim 1 including the features of a delta compression engine including a plurality of compression options, each of the plurality of compression options including a plurality of delta compression operations, and each of the plurality of delta compression operations including one of a plurality of types of delta compression and one of a plurality of types of data encoding to express delta values, the plurality Attorney Docket No.: D140901-US-16- Application Filed: October 30, 2019Application No.: 15/718,814 of types of data encoding including fixed length data encoding and variable length data encoding, wherein performing a compression operation for a first data application includes selecting a first compression option of the plurality of compression options based on the first data profile, the first compression option including a first plurality of delta compression operations, including at least a first order delta compression operation and a second order delta compression operation.
	Erb discloses data compression operation based on type of data to be compressed. The specific type of compression operation to be performed are selected based on the type of data being compressed (col.2 lines 11 – 18). The differences in the data value are obtained and encoded using delta compression scheme. The delta value being compressed determine the compression scheme to be used (see col. 8 lines 58 – 59). Thus, type of data is interpreted as “data profile” as claimed.
	Zhu discloses efficient storage using resemblance of data segment. The received segment of data is compare byte by byte with backup or stored segment of data to identify the differences. A summary feature is determine by selected a plurality of either fixed length segment or variable length segment and resemblance of the received segment with store segment is determined (see para.[0013]). The segment are represented based on series of delta value (see para.[0015].  The resemblance compression uses one-level delta coding or two-level delta coding (see para.[0016]).   The segment hash value are computed based on certain criteria. The hash may be based on fixed length subsegment or variable length subsegment and hash may be computed using different hash functions (see para.[0023] and para.[0026]). 
5.2	Thus, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 – 2, 11 – 14, 18 – 19, and 22 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Erb et al (US 6,961,927 B1), in view of Huang et al (US 2010/0125553 A1), and further in view of Zhu (US 2007/0239946 A1).
As per claim 1, Erb et al (US 6,961,927 B1) discloses,
An apparatus comprising: one or more processors to process data, including generating a plurality of sets of data for a first data application (col.3 lines 29 – 33; “a general-purpose computing or information-handling system 80. This embodiment includes a general purpose computing device such as personal computer (PC) 120, that includes processing unit 121, a system memory” and col.5 lines 61 – 65; “Profiling data is accumulated in a buffer and is periodically written to a profiling data file. Profiling data typically consists of a series of records, each containing a record identifier, a counter value”).
the first data application having a first data profile (col.6 lines 30 – 34; “profiling data is collected using ….”).
and a delta compression engine, the delta compression engine being operable to perform a delta compression operations on the generated plurality of sets of data (col.5 lines 55 – 56; “a modified delta compression scheme is used” and col.6 lines 36 – 39; “Profiling data is then collected by probes at a block 204 and accumulated to the buffer at a block 208. Before the data is written to the file, however, it is compressed”).
wherein the delta compression engine includes a plurality of compression options (col.8 lines 58 – 59; “type of encoding scheme used depends on the type of delta value being encoded”).
each of the plurality of compression options including a plurality of delta compression operations (col.9 lines 5 – 8; “compression scheme is dependent on the type of delta value in that, for example, timestamp delta values are encoded with reference to a different set of typical delta values than is used in encoding stack address delta values”). 
and each of the plurality of delta compression operations including one of a plurality of types of delta compression and one of a plurality of types of data encoding to express data values (col.7 lines 20 – 21; “uses a combination of delta compression and common-value coding”).
and wherein performing a compression operation for the first data application by the one or more processors includes at least the following: selecting a first compression option of the plurality of compression options based on the first data profile (col.2 lines 17 – 18; “Selecting the compression scheme based on the type of data being compressed allows highly-compressed”).
Application No.: 15/718,814generating a first data set according to the first data application and transferring the first data set to an intended destination (col.6 lines 44 – 49; “the buffer accumulates data …….. When the buffer becomes full, the data is transferred to the logger at a block 212 for writing to the profiling data file”).
generating a subsequent second data set according to the first data application (col.6 lines 51 – 53; “execution then returns to block 204, and additional profiling data is accumulated to the buffer”).
	Erb does not specifically disclose performing the first order delta compression operation based on differences between the first data set to generate an intermediate compressed data set, wherein the first order delta compression operation is to remove a first amount of data redundancies between the first data set and the second data set, and performing the second order delta compression operation utilizing the intermediate compressed data set to generate a further compressed data set, the second order delta compression operation to remove data redundancies between the first data set and the second data set in addition to the data redundancies removed by the first order delta compression operation.
	However, Huang et al (US 2010/0125553 A1) in an analogous art discloses,
performing the first order delta compression operation based on differences between the first data set to generate an intermediate compressed data set, wherein the first order delta compression operation is to remove a first amount of data redundancies between the first data set and the second data set (para.[0001]; “deduplicating backup systems can achieve high data compression factors” and para.[0012]; “After redundant segment data has been removed from the storage system by deduplication, there is still redundancy that can be removed in the form of similar data segments with small differences”). 
and performing the second order delta compression operation utilizing the intermediate compressed data set to generate a further compressed data set, the second order delta compression operation to remove data redundancies between the first data set and the second data set in addition to the data redundancies removed by the first order delta compression operation (para.[0012]; “After redundant segment data has been removed from the storage system by deduplication, there is still redundancy that can be removed in the form of similar data segments with small differences ……..Delta compression identifies a previously stored data segment that is similar to a segment that is desired to be stored and compresses it for storage by storing the segment that is desired to be stored as a reference to the previously stored segment and storing a delta ( or difference) from the previously stored segment”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Huang into Erb to reduce the amount of data to be stored by first removing redundant data and performing further compressing on the data for efficiently storing large data thereby minimize the amount of storage space occupied by large data.
	Neither Erb nor Huang specifically disclose the plurality of types of data encoding including fixed length data encoding and variable length data encoding, the first compression option including a first plurality of delta compression operations including at least a first order delta compression operation and a second order delta compression operation.
	However, Zhu (US 2007/0239946 A1) in an analogous art discloses,
the plurality of types of data encoding including fixed length data encoding and variable length data encoding (para.[0023]; “Selecting a variable-length subsegment or a shingle is based on a criterion where the criterion is based at least in part on the values from the segment” and para.[0026]; “variable-length subsegment or shingle samples comprises SHA-1 (Secure Hash Algorithm 1 ), MD5 (Message-Digest
algorithm 5), RIPEMD-160 (RACE Integrity Primitives Evaluation Message Digest 160-bit version), a Rabin hash, or any other appropriate hash function”).
the first compression option including a first plurality of delta compression operations including at least a first order delta compression operation and a second order delta compression operation (para.[0015]; “A one-level delta is the difference between two (different) logical segments, and is denoted as d1. A two-level delta is the difference between two (different) d1's, and is denoted as d2”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Zhu into the combine teaching of Erb and Huang to improve storage of data and maintain access performances thereby reducing the amount of time require to compress large volume of data.

As per claim 2, the rejection of claim 1 is incorporated and further Zhu (US 2007/0239946 A1) discloses,
the first plurality of delta compression operations of the first compression option includes multiple different types of data encoding to express delta values (para.[0026]; “variable-length subsegment or shingle samples comprises SHA-1 (Secure Hash Algorithm 1 ), MD5 (Message-Digest algorithm 5), RIPEMD-160 (RACE Integrity Primitives Evaluation Message Digest 160-bit version), a Rabin hash, or any other appropriate hash function”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Zhu into the combine teaching of Erb and Huang to reduce data to smallest size using different level of encoding for minimize storage used to store the data and protect the data from unauthorized access.

Claims 11 and 14 are non-transitory computer-readable storage medium claim corresponding to apparatus claims 1 and 2 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 and 2 respectively above.

As per claim 12, the rejection of claim 11 is incorporated and further Haung et al (US 2010/0125553 A1) discloses,
further comprising instructions that, when executed by the processor, cause the processor to perform operations comprising: generating final compressed data with a final order delta compression operation of the plurality of delta compression operations of the first compression option, including performing the final order delta compression operation utilizing a compressed data set generated by a previous order delta compression operation to generate the final compressed data set, wherein the final order delta compression operation is to remove additional data redundancies between the first data set and the second data set; and transferring the final compressed data to the intended destination (para.[0032]; “delta compressor 504 performs delta compression on the received data segment using the one or more data segments associated with the one or more sketches found to be similar or identical by sketch system 506 as a base segment. The delta compressed data segment is then passed to storage system 508 and stored”).
Claim 12 depends on claim 11, thus, the motivation of claim 11 is applied to claim 12.As per claim 13, the rejection of claim 11 is incorporated and further Zhu (US 2007/0239946 A1) discloses,
further comprising instructions that, when executed by the processor, cause the processor to perform operations comprising: performing a third order delta compression operation of the first compression option based on the further compressed data to generate a further compressed data set, the third order delta compression operation to remove data redundancies between the first data set and the second data set in addition to the data redundancies removed by the first order delta compression operation and the second order delta compression  operation (para.[0018]; “multiple dl's and d2's may be combined into a single physical segment in segment store in a process called delta combining”)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Zhu into the combine teaching of Erb and Huang to reduce data to smallest size using different level of encoding for minimize storage used to store the data and protect the data from unauthorized access.

Claims 18 – 19 are computing system claim corresponding to apparatus claims 1 – 2 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 2 respectively above.

As per claim 22, the rejection of claim 11 is incorporated and further Huang et al (US 2010/0125553 A1) discloses,
wherein performance of the plurality of orders of delta compression of the compression option further includes performing a third order delta compression operation based on the further compressed data to generate a further compressed data set, the third order delta compression operation to remove data redundancies between the first data set and the second data set in addition to the data redundancies removed by the first order delta compression operation and the second order delta compression operation (para.[0012]; “After redundant segment data has been removed from the storage system by deduplication, there is still redundancy that can be removed in the form of similar data segments with small differences”).

As per claim 23, the rejection of claim 2 is incorporated and further Zhu (US 2007/0239946 A1) discloses,
wherein the first order delta compression operation of the first plurality of delta compression operations provides one of fixed length data encoding or variable length data encoding for expressing delta values, and the second order delta compression operation of the first plurality of delta compression operations provides the other of fixed length data encoding or variable length data encoding for expressing delta values (para.[0015]; “A one-level delta is the difference between two (different) logical segments, and is denoted as d1. A two-level delta is the difference between two (different) d1's, and is denoted as d2” para.[0023]; “Selecting a variable-length subsegment or a shingle is based on a criterion where the criterion is based at least in part on the values from the segment”).

7.	Claims 6 – 7, 9, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Erb et al (US 6,961,927 B1),in view of Haung et al (US 2010/0125553 A1), in view of Zhu (US 2007/0239946 A1), and further in view of Holden et al (US 2016/0283777 A1).
As per claim 6, the rejection of claim 5 is incorporated, Erb et al (US 6,961,927 B1), Haung et al (US 2010/0125553 A1), and Zhu (US 2007/0239946 A1) does not specifically disclose wherein the variable length encoding of delta values utilizes exponential-Golomb coding.  
	However, Holden et al (US 2016/0283777 A1) in an analogous art discloses,
wherein the variable length encoding of delta values utilizes exponential-Golomb coding (para.[0235]; “FIG. 37 depicts a table 3700 that shows an example variable-length coding scheme that can be used to encode values such as delta values …….. The coding scheme depicted in FIG. 37 is a type of variable-length entropy coding known as Exponential-Golomb ( or Exp-Golomb) coding”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Holden into the combine teaching of Erb, Huang, and Zhu to provide accurate signature verification.

As per claim 7, the rejection of claim 1 is incorporated, Erb et al (US 6,961,927 B1), Haung et al (US 2010/0125553 A1), and Zhu (US 2007/0239946 A1) does not specifically disclose wherein, upon determining that the first data profile of the first data application includes probabilities of delta values that follow a Gaussian curve, the one or more processors are to select a compression option including delta compression operation that utilizes variable length data encoding of delta values.  
	However, Holden et al (US 2016/0283777 A1) in an analogous art discloses,
wherein, upon determining that the first data profile of the first data application includes probabilities of delta values that follow a Gaussian curve, the one or more processors are to select a compression option including delta compression operation that utilizes variable length data encoding of delta values (para.[0235]; “coding scheme depicted in FIG. 37 is a type of variable-length entropy coding known as Exponential Golomb (or Exp-Golomb) coding, in which higher probability values are encoded using shorter bit strings”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Holden into the combine teaching of Erb, Huang, and Zhu to provide accurate signature verification.

As per claim 9, the rejection of claim 7 is incorporated and further Holden et al (US 2016/0283777 A1) discloses,
wherein, upon determining that a data profile of a second data application includes probabilities delta values that do not follow a Gaussian curve, the one or more processors are to select a compression option including a delta compression operation that utilizes fixed length encoding of delta values (para.[0235]; “coding scheme depicted in FIG. 37 is a type of variable-length entropy coding known as Exponential Golomb (or Exp-Golomb) coding, in which higher probability values are encoded using shorter bit strings”).

As per claim 24, the rejection of claim 1 is incorporated, Erb et al (US 6,961,927 B1), Haung et al (US 2010/0125553 A1), and Zhu (US 2007/0239946 A1) does not specifically disclose wherein the first data profile is based at least in part on probabilities of delta compression values.  
	However, Holden et al (US 2016/0283777 A1) in an analogous art discloses,
wherein the first data profile is based at least in part on probabilities of delta compression values (para.[0235]; “coding scheme depicted in FIG. 37 is a type of variable-length entropy coding known as Exponential Golomb (or Exp-Golomb) coding, in which higher probability values are encoded using shorter bit strings”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Holden into the combine teaching of Erb, Huang, and Zhu to provide accurate signature verification.

8.	Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Erb et al (US 6,961,927 B1), in view of Huang et al (US 2010/0125553 A1), in view of Zhu (US 2007/0239946 A1), and further in view of Odry et al (US 2017/0372155 A1).
As per claim 8, the rejection of claim 7 is incorporated, Erb et al (US 6,961,927 B1), Huang et al (US 2010/0125553 A1), Zhu (US 2007/0239946 A1), and Amon et al (US 2015/0365682 A1) does not disclose wherein the first data application is a machine learning application.  
	However, Odry et al (US 2017/0372155 A1) in an analogous art discloses,
wherein the first data application is a machine learning application (para.[0044]).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Odry into the combine teaching of Erb, Huang, Zhu, Amon to score image quality.

As per claim 10, the rejection of claim 9 is incorporated, Erb et al (US 6,961,927 B1), Huang et al (US 2010/0125553 A1), Zhu (US 2007/0239946 A1), and Amon et al (US 2015/0365682 A1) does not disclose wherein the second data application is a deep learning application.
	However, Odry et al (US 2017/0372155 A1) in an analogous art discloses,
wherein the second data application is a deep learning application (para.[0044]).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Odry into the combine teaching of Erb, Huang, Zhu, and Amon to score image according to their quality for selecting the image that can effectively present the detail information.

9.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Erb et al (US 6,961,927 B1), in view of Huang et al (US 2010/0125553 A1), in view of Zhu (US 2007/0239946 A1), and further in view of Kalevo Ossi (US 2018/0213248 A1).
As per claim 25, the rejection of claim 1 is incorporated, Erb et al (US 6,961,927 B1), Haung et al (US 2010/0125553 A1), and Zhu (US 2007/0239946 A1) does not specifically disclose wherein the plurality of types of delta compression include a min/max delta compression and a predictor-based delta compression.  
	However, Kalevo Ossi (US 2018/0213248 A1) in an analogous art discloses,
wherein the plurality of types of delta compression include a min/max delta compression and a predictor-based delta compression (para.[0021]; “encoded sequences to a wrap around a maximum value and/or a wrap around a minimum value, for generating the encoded output data (DA2 or DA3) (=ODelta)” and para.[0040]; “using the encoder to encode data generated by the at least one Delta encoding algorithm and the one or more predictors by employing at least one entropy encoding algorithm to generate the encoded data”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate delta coding which employs one or more predictor of the system of Kalevo into the combine teaching of Erb, Huang, and Zhu to provide good compression ratio for all different kinds of data without having to change to different system because of changes in data type.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



5/4/2021